 1   Kathleen E. Brody (Bar No. 026331)
     ACLU FOUNDATION OF ARIZONA
 2   3707 North 7th Street, Suite 235
     Phoenix, Arizona 85013
 3   Telephone: (602) 650-1854
     Email: kbrody@acluaz.org
 4   Attorneys for Plaintiffs Shawn Jensen, Stephen Swartz,
 5   Sonia Rodriguez, Christina Verduzco, Jackie Thomas,
     Jeremy Smith, Robert Gamez, Maryanne Chisholm,
 6   Desiree Licci, Joseph Hefner, Joshua Polson, and
     Charlotte Wells, on behalf of themselves and all others
 7   similarly situated
     [ADDITIONAL COUNSEL LISTED ON
 8   SIGNATURE PAGE]
 9   Asim Dietrich (Bar No. 027927)
     ARIZONA CENTER FOR DISABILITY LAW
10   5025 East Washington Street, Suite 202
     Phoenix, Arizona 85034
11   Telephone: (602) 274-6287
     Email: adietrich@azdisabilitylaw.org
12   Attorneys for Plaintiff Arizona Center for Disability Law
13   [ADDITIONAL COUNSEL LISTED ON
     SIGNATURE PAGE]
14
15                            UNITED STATES DISTRICT COURT

16                                  DISTRICT OF ARIZONA

17   Victor Parsons; Shawn Jensen; Stephen Swartz;             No. CV 12-00601-PHX-ROS
     Dustin Brislan; Sonia Rodriguez; Christina
18   Verduzco; Jackie Thomas; Jeremy Smith; Robert
     Gamez; Maryanne Chisholm; Desiree Licci; Joseph             JOINT STIPULATED PLAN
19   Hefner; Joshua Polson; and Charlotte Wells, on              TO IMPLEMENT THE
     behalf of themselves and all others similarly               COURT’S APPOINTMENT
20   situated; and Arizona Center for Disability Law,            OF DR. MARC STERN AS A
                           Plaintiffs,                           RULE 706 EXPERT
21                                                               (DOC. 3089)
            v.
22   Charles Ryan, Director, Arizona Department of
     Corrections; and Richard Pratt, Division Director,
23   Division of Health Services, Arizona Department of
     Corrections, in their official capacities,
24                         Defendants.
25
26
27
28
 1          The parties jointly submit this Statement to the Court pursuant to the Court’s
 2   December 11, 2018 order that the parties “meet and confer to jointly develop a stipulated
 3   plan to implement Dr. Stern’s appointment,” and “to identify . . . terms of his
 4   engagement.” [Doc. 3089 at 2] The parties have met and conferred telephonically twice
 5   with Dr. Stern to discuss his proposed plan for the expert work and have exchanged and
 6   discussed written draft proposals.
 7          The parties have been unable to agree on some terms, and their respective positions
 8   are set forth herein, as well as, when offered, Dr. Stern’s position on the topic. The parties
 9   respectfully request that the Court resolve the disputed positions set forth herein before
10   the week of February 4, 2019, as Dr. Stern is scheduled to visit Arizona to meet with
11   individuals at the Arizona Department of Corrections and the Monitoring Bureau.
12   Scope of Engagement
13          Plaintiffs’ Position
14          The Court appointed Dr. Stern as an expert pursuant to Federal Rule of Civil
15   Procedure 706 to conduct analysis that “will include, but is not limited to,” the
16   “irregularities and errors in the monitoring process” and Defendants’ “substantial
17   noncompliance with critical aspects of health care delivery.” (Doc. 3089 at 1).
18          Plaintiffs’ position is that Dr. Stern is the Court’s expert and he has the
19   professional experience and judgment to determine what information he needs and what
20   methodology he will use to provide the Court with his analysis, assessment, and
21   recommendations. Plaintiffs therefore object to Defendants’ repeated attempts to a priori
22   deny Dr. Stern various sources of information and to dictate the methodology he will use
23   in his reports to the Court. The Court should reject Defendants’ limitations and order
24   Defendants to allow Dr. Stern access to all information, persons, and facilities that he
25   deems necessary.
26          //
27          //
28          //
 1          Defendants’ Position1
 2          Defendants disagree with Plaintiffs’ position as it assumes errors in the monitoring
 3   process that invalidate findings by the Monitoring Bureau. There are no such errors, and
 4   the Court appointed Dr. Stern to evaluate these very allegations.
 5          Plaintiffs further assert that Defendants’ positions in this Plan are intended to limit
 6   Dr. Stern’s access while performing his audit. To the contrary, Defendants comply with
 7   the Court’s order and prepare a plan of implementation that facilitates the most effective
 8   and efficient access to Dr. Stern. Defendants offer additional access herein at Dr. Stern’s
 9   discretion, but request prior notice so that Defendants can ensure the personnel, records,
10   and or other information sought is made available most expeditiously. The following sets
11   forth that plan accordingly.
12          The Court appointed Dr. Stern as an expert pursuant to Federal Rule of Civil
13   Procedure 706, to perform the following tasks:
14                  (1)   Review a sample of the Health Services Contract Monitoring
15          Bureau’s (“Monitoring Bureau”) findings and determine whether the Monitoring
16          Bureau correctly applied the respective methodology for determining compliance,
17          and
18                  (2)   Evaluate causes of noncompliance of certain specified performance
19          measures and provide recommendations to alleviate any barriers to compliance.
20   (Doc. 3089).
21          In auditing the Monitoring Bureau’s methodology application, Dr. Stern will
22   review the remaining 775 health care performance measures as set forth in Attachment A
23   as reported for the most recent 24-month period. Dr. Stern will conduct a process-based
24   audit of the Monitoring Bureau’s application of methodologies by selecting an appropriate
25
26          1
              By participating in preparing this joint recommendation to the court pursuant to
     the Court’s December 11, 2018 order, the Defendants do not waive any objections either
27   previously or in the future asserted with respect to the June 22, 2018 orders (Dkts. 2900
     and 2905) pertaining to the appointment of a FRCP 706 expert, including but not limited
28   to objections made in any appeal currently pending.

                                                  -2-
 1   sample size and sampling process. (Doc. 3089). In analyzing the sample, Dr. Stern will
 2   review the Monitor’s worksheets, Monitoring Bureau’s Monitor Guide, and the
 3   Stipulation to determine whether the Monitoring Bureau’s methodology application was
 4   correct. (Id.) The analysis will include a review of the electronic medical records system
 5   (eOMIS), a review of the informal ADC/Corizon rebuttal process regarding draft
 6   compliance findings, and the documentation of any subsequent modification to proposed
 7   compliance findings (also known as the Monitoring Bureau’s internal rebuttal process).
 8   (Id.) Dr. Stern will refer to the Stipulation and the Monitoring Bureau’s Monitor Guide
 9   and internal practices to determine whether the Monitoring Bureau correctly applied
10   pertinent methodologies.      The following are not within the scope of Dr. Stern’s
11   appointment to evaluate:
12       The quality of care provided to the individual inmates or population groups;
         The Methodology set forth in the Stipulation and the Monitoring Guide for each
13        Performance Measure except as required for the second part of the engagement,
          which is evaluating causes of noncompliance of specified performance measures;
14       The Source of Records specified in the Stipulation and Monitoring Guide utilized
          in measuring performance under each Performance Measure;
15       Data beyond the 24-month period designated by the parties.
16   Notwithstanding, Defendants welcome any suggestions/observations by Dr. Stern that
17   could potentially make delivering care and/or measuring performance more simple and
18   effective.
19          For the second part of his engagement of evaluating the performance measures, Dr.
20   Stern will analyze the performance measures and facilities that the Court determined were
21   substantially noncompliant including but not limited to the remedial measures set forth in
22   its Order, Doc. 3089 at 2.
23          Dr. Stern’s Position
24          With regard to the specific elements of “scope” proposed by the Defendants, Dr.
25   Stern believes these are generally reasonable (including limiting the review to the 775
26   PMs cited in Attachment A as the Plaintiffs have not taken issue here with that list) and
27   workable with one exception. Dr. Stern would modify (in italics) the Defendant’s sentence
28   that lists the allowable sources of information to be used in his review as follows: “In

                                                -3-
 1   analyzing the sample, Dr. Stern will review the Monitor’s worksheets, Monitoring
 2   Bureau’s Monitor Guide, and the Stipulation, other relevant documents, and will interview
 3   key personnel, including facility health care and custody staff, who it may be necessary to
 4   interview to understand the processes followed, to determine whether the Monitoring
 5   Bureau’s methodology application was correct.
 6   Access to Documents, Records, and Prison Facilities
 7          Parties Agree
 8          The parties agree that Dr. Stern will have access to the Monitoring Bureau and
 9   facilities to conduct his audit and the parties’ attorneys will not attend. They disagree
10   below as to the scope of that access.
11          Plaintiffs’ Position
12          Defendants shall provide Dr. Stern all documents and reports, as requested.
13   Defendants shall provide Dr. Stern with remote access to eOMIS, so that he may review
14   the electronic health records of class members. Dr. Stern requested that he have the ability
15   to create data reports across individual health records to extract system-wide or
16   institution-wide information – for example, all patients with a current cancer diagnosis.
17   Corizon’s “Pentaho reports” are able to do this.
18          Defendants shall make any and all staff of the ADC Monitoring Bureau available
19   for Dr. Stern to meet with and interview about their work.
20          With regard to access to prison facilities, Plaintiffs defer to Dr. Stern’s judgment.
21   Dr. Stern has informed the parties that his preference is to be able to visit facilities at any
22   time of day, and to have the option of making an unannounced visit. He indicated that it
23   would be very rare that he would visit a facility unannounced, but thought that it was
24   important to have that option. He also requested that his meetings or interviews with
25   health care or custody staff occur without the presence of counsel to encourage full candor
26   by the persons with whom he is speaking. While Corizon is not a party to this suit, the
27   Court can order that Corizon permit Dr. Stern access to health care staff without the
28   presence of counsel, at his discretion. Plaintiffs’ counsel do not object to Dr. Stern

                                                  -4-
 1   speaking with class members, or with Plaintiffs’ experts, outside the presence of counsel.
 2          Defendants’ Position
 3          Defendants offer to provide a designated space at the Monitoring Bureau for Dr.
 4   Stern to conduct his assessment of the application of the Monitoring Bureau’s
 5   methodologies and practices in measuring compliance with the Stipulation. There he will
 6   have access to eOMIS, worksheets, and designated staff of the Monitoring Bureau who
 7   can address any questions or concerns. Dr. Stern will have access to all Monitoring
 8   Bureau staff as needed, however, he will be provided a primary contact to assist with and
 9   expedite access to the information and personnel he needs for his review. This proposal is
10   based upon the challenges encountered in understanding the applied methodology, data,
11   and review process. The space will be available between the hours of 8:00 a.m. and 5:00
12   p.m., Monday through Friday, excluding any legal holidays. The parties agree that neither
13   party’s attorneys will be in attendance.
14          Source records will be available through eOMIS electronically or by hard copy.
15   Dr. Stern agreed to utilize the most cost-effective and efficient method as possible and
16   will first access source records available through eOMIS or electronically. Records not
17   available through such mediums may be viewed at the prison facility where they are
18   maintained or produced at the Monitoring Bureau. Source documents may also be
19   reviewed at the facility upon reasonable prior notice. Notice must be given at least three
20   (3) business days in advance of any visit to ensure that Dr. Stern has access to appropriate
21   personnel and records while at the facility. Dr. Stern agreed that unannounced visits
22   would not be the most efficient use of time and resources and would not likely serve his
23   purposes.   A designee from the Monitoring Bureau will be available to Dr. Stern
24   throughout any visit and Dr. Stern shall have access to the medical area where the source
25   records are kept and to authorized personnel only. Dr. Stern will generally not speak with
26   inmates during his visits or any unauthorized personnel.        Dr. Stern has agreed that
27   speaking with inmates or the parties’ experts is not likely to be helpful, however, if he
28   determines a need to do so, Defendants’ request three (3) business days prior notice and

                                                 -5-
 1   an opportunity to discuss any objection to the same. To the extent that Dr. Stern needs to
 2   communicate with any additional personnel, Defendants request the same three (3)
 3   business days advance notice. If a dispute arises concerning whether a communication
 4   should be permitted, the parties will request that the Court make the determination. In the
 5   event that access is granted, it should be limited to the scope of the request.
 6          The parties agree that neither party’s attorneys, experts or other representatives will
 7   be in attendance. Corizon (or any other health care contractor providing medical, mental
 8   health or dental services to class members pursuant to a contract with ADC) is not party
 9   and may elect at its own discretion to have its attorneys present with its employees during
10   any visit.
11          Dr. Stern will be subject to the Requirements for Access to Monitoring Bureau
12   attached as Attachment B to this proposal while utilizing the Monitoring Bureau’s office
13   space and will be subject to security operations while accessing any prison facility during
14   his engagement.
15          Plaintiffs suggest that Dr. Stern be given access to Pentaho to run reports, however,
16   such access provides no utility to his engagement. Pentaho is proprietary to Corizon and
17   is a program tool that only Corizon uses to generate reports of data contained in eOMIS.
18   It is not an independent source of records. The Monitoring Bureau does run Pentaho
19   reports.     Because eOMIS is a live database where records are constantly input and
20   updated, a report generated in Pentaho will vary from minute to minute and day to day.
21   Dr. Stern will have access to any Pentaho report run by Corizon and used by monitors in
22   measuring compliance as these reports are maintained as source records and are kept with
23   the monitor file.     Direct access to run a report today will not assist Dr. Stern in
24   determining whether a past compliance finding was valid or invalid because the
25   underlying data has vastly changed since the finding was reported.
26          Further, because medical records are, by their nature, highly complex and involve
27   both objective and subjective elements, Pentaho reports are also an inadequate tool for
28   assessing real-time compliance.      For example, a Pentaho report could be generated

                                                   -6-
 1   purportedly assessing compliance with PM 54, which would list instances where
 2   encounters with a chronic disease inmate occurred more than 180 days apart; however, the
 3   resulting report would not identify instances where the provider dictated a treatment plan
 4   with a different timeframe for encounters (regardless of whether such timeframe was more
 5   or less than 180 days). The resulting report would also not capture encounters which did
 6   occur but which were inadvertently not marked “chronic care encounter” in eOMIS.
 7   Therefore, any Pentaho report attempting to assess compliance with PM 54 would be both
 8   over- and under-inclusive, and would be of no practical use to Dr. Stern. As another
 9   example, in assessing compliance with PM 39, a Pentaho report listing all referrals to a
10   provider from a nursing encounter would include all instances where the inmate refused,
11   but the refusal would not be evident without a manual review of the medical file. In
12   addition, the resulting report would also include instances where the referral was
13   addressed outside of a dedicated scheduled appointment, such as during an existing
14   appointment. Similar difficulties exist for several other PMs. As a result, Pentaho is not
15   an adequate substitute for manual reviews and running a Pentaho report cannot be
16   considered a method for determining compliance. For these reasons, access to Pentaho
17   would be of very minimal benefit to Dr. Stern.
18          With these limitations and understanding in mind, Defendants recommend that,
19   rather than giving Dr. Stern direct access to Pentaho, which, for some reporting, requires
20   some expertise in analytics and in the system itself, Corizon be prepared to run any
21   available Pentaho reports for Dr. Stern at his request.
22          Dr. Stern’s Position
23          While unfettered access to all persons, places, and materials would be ideal, Dr.
24   Stern recognizes the practicality of setting some limitations on such access and so is
25   generally acceptable of the limitations articulated by Defendants, with the following
26   exceptions.
27          1. Defendants propose that “Notice must be given at least three (3) business days in
28   advance of any visit to ensure that Dr. Stern has access to appropriate personnel and

                                                  -7-
 1   records while at the facility.” While this is a very reasonable request for visits that will be
 2   time-intensive for facility staff, it is not necessary for visits during which Dr. Stern
 3   expects to largely observe daily operations as they normally transpire, and it is
 4   counterproductive for unannounced visits (which Dr. Stern expects to be conducted rarely,
 5   if at all, but could be at any time of day or day or the week). Thus Dr. Stern proposes that,
 6   pursuant to communication between Dr. Stern and Defendants, Defendants be given up to
 7   three (3) business days notice for announced visits, depending on the planned nature of
 8   the visit and Defendants’ reasonable needs to plan for that visit, and that Defendants be
 9   given no notice for unannounced visits with the understanding that these will be rare
10   events and will have minimal impact on staff operations; Dr. Stern recognizes that, by
11   definition, a designee from the MB would not be available to him for unannounced visits.
12          2. Defendants propose that “Dr. Stern will generally not speak with … during his
13   visits … any unauthorized personnel…To the extent that Dr. Stern needs to communicate
14   with any additional personnel, Defendants request the same three (3) business days
15   advance notice.” Dr. Stern’s position is that, as with visit notice (above), this is a
16   reasonable limitation for interviews or communications that are likely to be time-intensive
17   for the personnel involved, but impractical for brief impromptu communications with
18   facility staff and other individuals. For example, if during a planned meeting with the
19   pharmacist at Lewis to discuss PM 15, the pharmacist indicated that the nurse was in the
20   best position to answer a question, it would not be practical (or economical for the
21   Defendants) for Dr. Stern to wait three to five calendar days to ask the question of the
22   nurse. Thus Dr. Stern proposes that he have the ability to communicate with any
23   individual he reasonably expects can help him discharge his responsibilities to the Court,
24   recognizing that for communications he expects to significantly impact workflow,
25   Defendants be given up to three (3) business days notice, based on Defendants’ reasonable
26   needs to plan.
27          3. To further define “individual” in the previous sentence, Dr. Stern’s ability to
28   speak directly with Corizon personnel – front line professionals as well as managers – will

                                                  -8-
 1   be invaluable to discharge the Court’s charge, especially the second part (proposals to
 2   alleviate noncompliance with PMs). Thus Dr. Stern echoes Plaintiffs’ recommendation,
 3   that Dr. Stern have access to Corizon health care staff without the presence of Corizon or
 4   other counsel, at his discretion.
 5   Timeframe for Dr. Stern’s Work, Including Deadlines for Interim Status Updates
 6           Parties Agree
 7           Dr. Stern indicated that he wants to focus first on the monitoring process (Doc.
 8   2900), as that would inform his analysis and review of chronic substantial noncompliance
 9   with critical performance measures (Doc. 2905). He indicated that he would like to meet
10   with ADC monitors, and possibly visit one or more facilities, in the next few weeks, and
11   after that he would have a better sense of the scope of his duties. Dr. Stern is tentatively
12   planning to visit the Monitoring Bureau and one or more facilities the week of February 4,
13   2019.        Dr. Stern estimates that no later than 30 days after the submission of this
14   Statement, he will be able to provide the Court and the parties a much more concrete
15   timeframe for his work.
16           Plaintiffs’ Position
17           Plaintiffs’ preference is that Dr. Stern have periodic, regularly-scheduled (every
18   two weeks) phone calls with counsel for the parties, to update the parties on the status of
19   his work. If Dr. Stern determines that he has no update for a particular scheduled call, he
20   will so inform counsel no later than one day prior to the scheduled call. Plaintiffs’
21   counsel will agree to calls on an as-needed basis, provided that the scheduling of such
22   calls shall be based upon Dr. Stern’s schedule and shall not be delayed because of the
23   unavailability of a particular attorney for Plaintiffs or Defendants.
24           Defendants’ Position
25           Concerning periodic phone calls with counsel regarding status updates,
26   Defendants’ request that any status update calls be conducted on an as-needed basis, to be
27   decided by Dr. Stern.
28           //

                                                  -9-
 1          Dr. Stern’s Position
 2          Dr. Stern’s position is that either regularly scheduled phone hearings or as-needed
 3   are equally acceptable.
 4   Dr. Stern’s Recommendations to the Court
 5          Parties Agree
 6          Dr. Stern will provide the Court with a written report, and prior to submitting it to
 7   the Court, he will send drafts to counsel for comment and response. Dr. Stern indicated
 8   that he would like to have the ability to communicate with the Court periodically to
 9   update the Court on the status of his work. The parties do not object to these meetings
10   between Dr. Stern and the Court (whether by telephone or in person) occurring without
11   the participation of counsel.
12          Plaintiffs’ Position
13          Plaintiffs’ position is that as long as any personally identifying patient information
14   is redacted, there is no legal justification for filing Dr. Stern’s report(s) under seal.
15          Defendants’ Position
16          Defendants request that any report filed with the Court be filed under seal.
17          Dr. Stern’s Position
18          1. In the interest of frank, efficient, and productive communications, Dr. Stern
19   requests the ability to communicate with the Court or either counsel ex parte.
20          2. In the interest of increased accuracy and concurrence of his written report(s) to
21   the Court, Dr. Stern proposes acceptance of the parties’ joint agreement that he provide
22   the parties drafts of his report(s) for comment.
23          3. Dr. Stern has no position with regard to the filing of his reports under seal.
24   Without regard to sealing, for ease of redaction and to reduce the possibility of error, he
25   proposes using numbers to identifying any patients referred to in his report(s), and
26   providing both parties a lexicon of patient numbers and names under separate cover.
27          //
28          //

                                                   -10-
 1   Dr. Stern’s Compensation
 2           Plaintiffs’ Position
 3           Dr. Stern has a sliding scale hourly rate for his consulting; the rate charged to
 4   government agencies is $400/hour. Defendants will compensate Dr. Stern directly, he
 5   will invoice ADC monthly, and payment will be completed within 30 days of ADC’s
 6   receipt of the invoice. Plaintiffs do not believe that Dr. Stern should be paid from the
 7   sanction fine assessed by the Court (Doc. 2898, 2899), as the Defendants currently are
 8   appealing this fine to the Ninth Circuit Court of Appeals. See Appeal No. 18-16358. The
 9   Court has already ruled that Defendants will pay for the Rule 706 expert, (Doc. 2900 at
10   12; Doc. 2905 at 3; Doc. 3089 at 2; 12/6/18 Tr. at 34:9 (“The defense is going to pay for
11   this”), and Plaintiffs further object to Defendants’ suggestion that they be “reimbursed” by
12   unnamed persons or parties if Defendants were to prevail in their appeal of the sanctions
13   fine.
14           Defendants’ Position
15           Dr. Stern’s suggested billing rate for this matter is $400 per hour. Unless reduced
16   by the Court, he will be compensated at that rate, plus reasonable and related out-of-
17   pocket expenses, consistent with the State of Arizona rates for costs and expenses. See
18   http://www.gao.state.az.us. This rate should be inclusive of all services provided pursuant
19   to the engagement. Defendants propose that Dr. Stern’s fees be paid from the sanction
20   monies imposed by the Court, unless such sanction monies are overturned on appeal. See
21   Docs. 2898 and 2945; see also Appeal No. 18-16358. Defendants propose to pay Dr.
22   Stern’s fees as set forth below, but request that should any sanctions ultimately be upheld,
23   that Defendants be reimbursed from those monies for any fees they paid to Dr. Stern while
24   the appeal was pending. Given the costs involved and that the source of payment is public
25   funds, Dr. Stern should fulfill his engagement as economically as circumstances
26   reasonably permit.
27        Dr. Stern should register in the Arizona Procurement Portal system (“APP system”)
28           to facilitate the payment process. The APP system can be accessed at

                                                 -11-
 1          https://appstate.az.gov.   All billing statements should be submitted no more
 2          frequently than every month to counsel for the Arizona Department of Corrections
 3          and counsel will forward the same for payment by ADC. The statements should
 4          include: Separate entries for the following tasks: (1) travel, (2) meetings, (3)
 5          conference calls, (4) record review/research, (5) report writing, (6) prison visits,
 6          and (7) court hearings/conferences;
 7        The specific time attributed to each task on no more than a .10 of an hour basis;
 8        The date performed; and
 9        Any reasonable and related out-of-pocket costs associated with performing the
10          task.
11          Separate entries are requested for each task enumerated above. Lump sum entries
12   may require further review and result in delayed payment. Defendants shall pay Dr. Stern
13   through the APP system within 30 days from receipt of the billing statement. Dr. Stern
14   may charge an hourly rate and/or mileage reimbursement only when he must travel over a
15   50-mile radius from his normal place of business location. Statements, with receipts
16   attached, shall be accompanied by itemization of disbursements and costs (long distance
17   calls, photocopying, transcripts, expert witnesses, court costs, et cetera) and travel and
18   living expenses shall be itemized separately to indicate travel, lodging, business meetings,
19   meals, taxis, and other expenses (specifically detailed).      Travel time and per diem
20   expenses shall be accordance with the Arizona Department of Administration Travel
21   Policy, Topic 50, including but not limited to Sections 05 (General Travel Principles and
22   Policies), 06 (Reducing State Travel Costs), 10 (Common Carrier Transportation), 25
23   (Meals and Incidentals), 30 (Hotels, Motels and Lodging), 65 (Vendor and Other Non-
24   employee Travel), and 95 (Maximum Mileage, Lodging, Meal, Parking and Incidental
25   Expense Reimbursement Rates). See Attachment C. Please refer to the Policy for current
26   maximum mileage, lodging, meal, parking, and incidental expense reimbursement rates.
27   The following full day rates apply: $.044 per mile mileage reimbursement, $46 per day for
28   meals and incidentals, and $172 per day for lodging. See Section 95 at Attachment C. For

                                                  -12-
 1   additional rates and more details, please refer to the Policy viewable at
 2   http://www.gao.az.gov.
 3          Travel, when necessary, should be conducted as economically as circumstances
 4   reasonably permit.
 5          Dr. Stern’s Position
 6          The parties appear to agree all but one matter and Dr. Stern shares their position on
 7   the former. As to the latter matter, Dr. Stern has no position with regard to the source of
 8   monies used to compensate him.
 9   How the Parties and the Court May Communicate With Dr. Stern
10          Plaintiffs’ Position
11          In order to minimize costs, maximize efficiency, and encourage candor, Plaintiffs
12   do not object to Dr. Stern communicating with the Court, ADC employees, class
13   members, and/or Corizon employees without the presence of counsel. Plaintiffs do not
14   object to ex parte communications by Dr. Stern with counsel for Defendants, so long as
15   there is a reciprocal agreement for his communications with Plaintiffs’ counsel.
16          Defendants’ Position
17          Defendants agree with Dr. Stern’s position that he may speak with the Court, the
18   parties’ counsel, and authorized ADC employees without the presence of counsel. No
19   communication is anticipated (and therefore not permitted) with experts or incarcerated
20   individuals, and if the need arose, he would request permission in advance, with the
21   parties addressing on a case-by-case basis. Defendants add that Corizon (or any other
22   health care contractor providing medical, mental health or dental services to class
23   members pursuant to a contract with ADC) is not a party and may elect to have its counsel
24   present with its employees at its own discretion.
25          Dr. Stern’s Position
26          Dr. Stern’s position regarding communications with counsels, ADC and Corizon
27   employees, other non-patient non-expert individuals, and the Court, is articulated
28

                                                 -13-
 1   elsewhere in this proposal. With regard to patients and parties’ experts, Dr. Stern’s
 2   position echoes that of Defendants.
 3   Protocols of Evaluation
 4          Plaintiffs’ Position
 5          As noted above, Plaintiffs’ position is that Dr. Stern is the Court’s expert and he
 6   has the professional experience and judgment to determine what methodology he will use
 7   to provide the Court with his analysis, assessment, and recommendations. Given the
 8   Court’s “inescapable conclusion [that] there are profound and systemic concerns with the
 9   monitoring process at every stage of the process,” (Doc. 2900 at 6), it is especially
10   inappropriate for Defendants to attempt to dictate the methodology to be used by Dr.
11   Stern, who is an expert on the topic.
12          Defendants’ Position
13          Auditing the Monitoring Bureau’s Application of Methodologies
14          Defendants are amenable to an approach suggested by Dr. Stern where he conducts
15   a preliminary review of the most challenging and lowest-scoring performance measures.
16   Dr. Stern indicated that this is not necessarily the approach he will take, however,
17   Defendants would be amenable to the same should he choose this approach. For any
18   approach Dr. Stern chooses, Dr. Stern suggested that he would keep both parties informed
19   and would welcome input at an early stage to discuss any objections or concerns.
20   Defendants are amendable to this process, however, also request an opportunity to submit
21   any unresolved objections at that early stage to the Court for its determination to avoid
22   any prejudice or hind-sight fairness arguments from either party.
23          Defendants also propose an alternative sampling approach as suggested by the
24   Court. Doc. 3089 at 2. Sampling is necessary given the monumental number of records
25   supporting the findings that are the subject of the audit—the number of remaining
26   monitored performance measures is 774, and over a 24-month period, sums to a target
27   population of 18,579 performance scores that are subject to auditing.
28          //

                                                -14-
 1          Protocol for Review of Non-Compliant Measures
 2          Dr. Stern will review the Performance Measures that were found by the Court as
 3   being substantially non-compliant, including but not limited to the Performance Measures
 4   set forth in Doc. 3089 at 2.
 5          In performing this part of his engagement, Dr. Stern will be permitted the same
 6   access to the Monitoring Bureau, prison facilities, and authorized personnel as he had in
 7   performing the first part of his engagement. Dr. Stern will evaluate the causes of non-
 8   compliance and barriers to compliance, then provide recommendations to alleviate non-
 9   compliance. The recommendations must be consistent with the terms of the Stipulation.
10          Dr. Stern’s Position
11          Borrowing from passages of both parties’ positions, Dr. Stern’s position is:
12          Dr. Stern is the Court’s expert and he has the professional experience and judgment
13   to determine what methodology he will use to provide the Court with his analysis,
14   assessment, and recommendations. Dr. Stern would keep both parties informed and
15   would welcome input at an early stage to discuss any objections or concerns. He is
16   supportive of party submitting any unresolvable objections at an early stage to the Court,
17   though hopefully the aforementioned process would reduce the need for this.             In
18   performing the latter part of his engagement (review of non-compliant measures), Dr.
19   Stern will be permitted the same access to the Monitoring Bureau, prison facilities, and
20   authorized personnel as he had in performing the first part of his engagement.
21          //
22          //
23          //
24          //
25          //
26          //
27          //
28          //

                                                -15-
 1   Respectfully submitted,
 2   Dated: January 18, 2019
 3   STRUCK LOVE BOJANOWSKI &                     PRISON LAW OFFICE
     ACEDO, PLC
 4
     By:_s/ Daniel P. Struck (with permission)    By:     s/ Corene Kendrick
 5   ___Daniel P. Struck                                Donald Specter (Cal. 83925)*
        Rachel Love                                     Alison Hardy (Cal. 135966)*
 6      Timothy J. Bojanowski                           Sara Norman (Cal. 189536)*
        Nicholas D. Acedo                               Corene Kendrick (Cal. 226642)*
 7      STRUCK LOVE BOJANOWSKI &                        Rita K. Lomio (Cal. 254501)*
        ACEDO, PLC                                      PRISON LAW OFFICE
 8      3100 W. Ray Road, Ste. 300                      1917 Fifth Street
        Chandler, AZ 85226                              Berkeley, California 94710
 9                                                      Telephone: (510) 280-2621
                                                        Email: dspecter@prisonlaw.com
10   Office of the Arizona Attorney General                       ahardy@prisonlaw.com
     Michael E. Gottfried                                         snorman@prisonlaw.com
11   Assistant Attorney General                                   ckendrick@prisonlaw.com
     2005 N. Central Avenue                                       rlomio@prisonlaw.com
12   Phoenix, AZ 85004-1592
                                                        *Admitted pro hac vice
13   Attorneys for Defendants
                                                        David C. Fathi (Wash. 24893)*
14                                                      Amy Fettig (D.C. 484883)**
                                                        Victoria Lopez (Ill. 6275388)*
15                                                      ACLU NATIONAL PRISON
                                                        PROJECT
16                                                      915 15th Street N.W., 7th Floor
                                                        Washington, D.C. 20005
17                                                      Telephone: (202) 548-6603
                                                        Email: dfathi@aclu.org
18                                                                afettig@aclu.org
                                                                  vlopez@aclu.org
19
                                                        *Admitted pro hac vice. Not admitted
20                                                       in DC; practice limited to federal
                                                         courts.
21                                                      **Admitted pro hac vice
22                                                      Kirstin T. Eidenbach (Bar No. 027341)
                                                        EIDENBACH LAW, PLLC
23                                                      P. O. Box 91398
                                                        Tucson, Arizona 85752
24                                                      Telephone: (520) 477-1475
                                                        Email: kirstin@eidenbachlaw.com
25
26
27
28

                                                 -16-
 1          Kathleen E. Brody (Bar No. 026331)
            ACLU FOUNDATION OF
 2          ARIZONA
            3707 North 7th Street, Suite 235
 3          Phoenix, Arizona 85013
            Telephone: (602) 650-1854
 4          Email: kbrody@acluaz.org
 5          Daniel C. Barr (Bar No. 010149)
            Amelia M. Gerlicher (Bar No. 023966)
 6          John H. Gray (Bar No. 028107)
            PERKINS COIE LLP
 7          2901 N. Central Avenue, Suite 2000
            Phoenix, Arizona 85012
 8          Telephone: (602) 351-8000
            Email: dbarr@perkinscoie.com
 9                   agerlicher@perkinscoie.com
                     jhgray@perkinscoie.com
10
            Caroline Mitchell (Cal. 143124)*
11          JONES DAY
            555 California Street, 26th Floor
12          San Francisco, California 94104
            Telephone: (415) 875-5712
13          Email: cnmitchell@jonesday.com
14          *Admitted pro hac vice
15          John Laurens Wilkes (Tex. 24053548)*
            JONES DAY
16          717 Texas Street
            Houston, Texas 77002
17          Telephone: (832) 239-3939
            Email: jlwilkes@jonesday.com
18
            *Admitted pro hac vice
19
      Attorneys for Plaintiffs Shawn Jensen;
20    Stephen Swartz; Sonia Rodriguez; Christina
      Verduzco; Jackie Thomas; Jeremy Smith;
21    Robert Gamez; Maryanne Chisholm;
      Desiree Licci; Joseph Hefner; Joshua
22    Polson; and Charlotte Wells, on behalf of
      themselves and all others similarly situated
23
24
25
26
27
28

     -17-
 1    ARIZONA CENTER FOR DISABILITY
      LAW
 2
 3    By:    s/ Maya Abela
 4          Rose A. Daly-Rooney (Bar No. 015690)
            J.J. Rico (Bar No. 021292)
 5          Maya Abela (Bar No. 027232)
            Jessica Jansepar Ross (Bar No. 030553)
 6          ARIZONA CENTER FOR
            DISABILITY LAW
 7          177 North Church Avenue, Suite 800
            Tucson, Arizona 85701
 8          Telephone: (520) 327-9547
            Email:
 9             rdalyrooney@azdisabilitylaw.org
                      jrico@azdisabilitylaw.org
10                    mabela@azdisabilitylaw.org
                      jross@azdisabilitylaw.org
11
            Asim Dietrich (Bar No. 027927)
12          5025 East Washington St., Ste. 202
            Phoenix, Arizona 85034
13          Telephone: (602) 274-6287
            Email: adietrich@azdisabilitylaw.com
14
      Attorneys for Arizona Center for Disability
15    Law
16
17
18
19
20
21
22
23
24
25
26
27
28

     -18-
 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on January 18, 2019, I electronically transmitted the above

 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a

 4   Notice of Electronic Filing to the following CM/ECF registrants:

 5
 6                                     Michael E. Gottfried
                                          Lucy M. Rand
 7                             Assistant Arizona Attorneys General
                                  Michael.Gottfried@azag.gov
 8                                    Lucy.Rand@azag.gov
 9                                     Daniel P. Struck
                                         Rachel Love
10                                 Timothy J. Bojanowski
                                      Nicholas D. Acedo
11                                    Ashlee B. Hesman
                                        Jacob B. Lee
12                                     Timothy M. Ray
                                     Richard M. Valenti
13                                    Jamie D. Guzman
                        STRUCK LOVE BOJANOWSKI & ACEDO, PLC
14                                dstruck@strucklove.com
                                   rlove@strucklove.com
15                             tbojanowski@strucklove.com
                                  nacedo@strucklove.com
16                               ahesman@strucklove.com
17                                  jlee@strucklove.com
                                    tray@strucklove.com
18                                rvalenti@strucklove.com
                                 jguzman@strucklove.com
19                                   Attorneys for Defendants
20
21                                                                   s/ C. Kendrick

22
23
24
25
26
27
28

                                               -19-
